--------------------------------------------------------------------------------

Exhibit 10.1

NEITHER THIS PROMISSORY NOTE NOR THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
PROMISSORY NOTE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAW.  NO SALE, TRANSFER, PLEDGE OR ASSIGNMENT
OF THIS NOTE OR SUCH SECURITIES SHALL BE VALID OR EFFECTIVE UNLESS (A) SUCH
TRANSFER IS MADE PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES LAW, OR
(B) SUCH TRANSFER IS MADE PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND OF ANY APPLICABLE STATE SECURITIES LAW.
 

$______  
November 04, 2008

 
 
POWER3 MEDICAL PRODUCTS, INC.
 
CONVERTIBLE PROMISSORY NOTE
 
FOR GOOD AND VALUABLE CONSIDERATION RECEIVED, the undersigned, POWER3 MEDICAL
PRODUCTS, INC., a New York corporation (“Maker"), hereby unconditionally
promises to pay to the order of _________________________________ a resident of
_________________ whose address is ______________________ (together with such
party's successors and permitted assigns, "Holder"), in lawful money of the
United States of America at such place as Holder may direct, the principal
amount of _______________________________ ($_______) (the “Principal Amount”)
loaned by Holder to Maker under this Convertible Demand Promissory Note (the
"Note"), together with accrued interest on the outstanding principal amount at
such interest rates and at such times as are specified in this Note.
 
1.    Definitions.  Capitalized terms used herein but not defined herein shall
have the meanings specified in Exhibit A attached hereto.
 
2.    The Loan.
 
2.1    Loan.  On the date hereof, Holder has made a loan in the Principal Amount
to Maker (the “Loan”) and pursuant to the terms and conditions of this Note.
 
2.2    Interest.  The Loan made under this Note shall bear interest from the
date hereof until paid or otherwise forgiven pursuant to the terms hereof at a
rate equal to the lesser of (a) twelve percent (12.0%) per annum until paid,
commencing on November 4, 2008, computed on the basis of a 360 day year
consisting of 12 months of 30 days each but for the actual number of days
outstanding.  All past due principal on this Note will bear interest from
maturity (whether at scheduled maturity, upon acceleration of maturity following
an Event of Default (as defined below) or otherwise) until paid at the Past Due
Rate.
 

--------------------------------------------------------------------------------


 
NOTWITHSTANDING the foregoing or any other term in this Note to the contrary, it
is the intention of Holder and Maker to conform strictly to any applicable usury
laws.  Accordingly, if Holder contracts for, charges, or receives any
consideration in connection with this Note which constitutes interest in excess
of the Highest Lawful Rate, then any such excess shall be canceled automatically
and, if previously paid, shall at Holder's option be applied to the Principal
Amount or be refunded to Maker.  In determining whether any interest exceeds the
Highest Lawful Rate, such interest shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread in equal parts throughout the
term of this Note.
 
3.    Payments.
 
3.1    Maturity Date.  Subject to earlier conversion pursuant to Section 4.1,
this Note shall mature, and the Amount Outstanding shall be due and payable, on
the earlier to occur of (each a "Maturity Date") (i) November 4, 2009 or (ii)
the date on which the Loan is accelerated due to an Event of Default pursuant to
Section 6.2.  Subject to earlier conversion pursuant to Section 4, all accrued
and unpaid interest will be payable in arrears, upon the Maturity Date, when all
accrued and unpaid interest will be due and payable.
 
3.2    Prepayments.  Maker may not prepay this Note in whole or in part without
giving Holder ten (10) days prior written notice.
 
3.3    Payments Generally.  Unless otherwise stated, all monetary amounts
expressed under this Note and all payments due under this Note are expressed in
and shall be due in U.S. Dollars.  Maker shall make all payments required under
this Note not later than 12:00 noon, Houston, Texas time, on any date when due
at such location as is specified by Holder in writing in immediately available
funds.  Whenever any payment to be made under this Note shall be stated to be
due on a day other than a Business Day, such payment shall be due and payable on
the next succeeding Business Day.  If the date for payment of any obligation is
not specified in this Note, such obligations shall be payable upon demand.  Any
and all payments by or on account of any obligation of Maker under this Note
shall be made without deduction for any taxes.
 
4.    Conversion.
 
4.1    Optional Conversion.    Holder will have the option, in its sole
discretion, at any time prior to the Maturity Date, to convert all or any
portion of the Amount Outstanding into shares of the Common Stock, at a
conversion price equal to $0.03 per share.
 
4.2    No Fractional Shares.  No fractional shares of Common Stock will be
issued upon conversion of this Note.  In lieu of any fractional Shares to which
Holder would otherwise be entitled upon any such purchase, Maker will pay Holder
a cash amount equal to such fraction multiplied by the conversion price, subject
to adjustment for any stock splits, stock dividends, reverse stock splits,
combinations or other adjustments to the Common Stock.
 
4.3    No Impairment.  Maker will not, by amendment of its certificate of
incorporation, bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by Maker, but will at all times
in good faith assist in the carrying out of all the provisions of this Section 4
and in the taking of all such action as may be necessary or appropriate in order
to protect the purchase rights of Holder hereunder against impairment.
 
-2-

--------------------------------------------------------------------------------


 
5.    Covenants.
 
5.1    Company Fundamentals.  Maker shall: (a) pay when due all taxes and
governmental charges of every kind upon it or against its income, profits, or
property, except to the extent contested in good faith and for which adequate
reserves have been established; (b) renew, preserve, maintain, and pay when due
all fees related to, and keep in full force and effect, all of its material
licenses, patents, permits, and franchises; (c) do all things necessary to
preserve its entity existence and its qualifications and rights in all
jurisdictions where such qualification is necessary; (d) comply with all
applicable laws and regulations; and (e) maintain accurate and complete books
and records of its business affairs.
 
5.2    Matters Requiring Notice.  For so long as there is any Amount
Outstanding, Maker will notify Holder immediately, upon acquiring knowledge of
(a) the institution or threatened institution of any lawsuit or administrative
proceeding which, if adversely determined, might result in a Material Adverse
Change or (b) any Event of Default.
 
5.3    Further Assurances.  Maker will execute such additional instruments as
may be requested by Holder in order to carry out the intent of this Note, and to
perfect or give further assurances of any of the rights granted or provided for
in this Note.
 
5.4    Use of Proceeds.  Maker shall use the proceeds of the Loans only for
working capital and general corporate purposes.
 
6.    Default and Remedies.
 
6.1    Events of Default.  The occurrence of any of the following shall
constitute an "Event of Default" hereunder:
 
6.1.1 Maker fails to pay when due any principal, interest, or other amount due
under this Note, or otherwise fails to comply with the terms of this Note;
 
6.1.2 Any representation or warranty made in this Note proves to have been
untrue or misleading in any material respect as of the date made;
 
6.1.3 Maker or any present or future Affiliate, shareholder, or creditor of
Maker shall commence any action, suit, or proceeding against or affecting Maker,
or involving the validity or enforceability of the Note, at law or in equity, or
before any governmental authority, which in the sole judgment of Holder, impairs
or would impair the enforceability of the Note or Holder's ability to collect
the Obligations when due;
 
6.1.4 Maker shall be prevented or relieved by any governmental authority from
performing or observing any material term, covenant, or condition of the Note;
 
6.1.5 There shall be or have been a Material Adverse Change; or
 
6.1.6 There shall be or have been a Bankruptcy Event.
 
6.2    Acceleration.  If an Event of Default due to a Bankruptcy Event shall
have occurred, then, and in any such event, the unpaid Amount Outstanding shall
automatically become and be forthwith due and payable in full, without notice of
intent to demand, presentment for payment, notice of nonpayment, protest, notice
of protest, grace, notice of dishonor, notice of intent to accelerate, notice of
acceleration, and all other notices, all of which are hereby expressly waived by
Maker.  If any other Event of Default shall have occurred and be continuing,
then, and in any such event, Holder may declare the unpaid Amount Outstanding to
be immediately due and payable and thereupon the Amount Outstanding shall be
immediately due and payable without notice of intent to demand, presentment for
payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by Maker.
 
-3-

--------------------------------------------------------------------------------


 
6.3    Remedies.  During the continuation of an Event of Default, Holder may
exercise all of its rights under this Note and all other rights at law or in
equity.
 
7.    Representations and Warranties of Holder.  Holder hereby represents and
warrants to Maker that: (i) this Note and the Common Stock issuable upon
conversion hereof are being acquired for its own account, for investment and not
with a view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the Securities Act of 1933, as amended
(the "Act"), (ii) Holder understands that this Note and the Common Stock
issuable upon conversion hereof have not been registered under the Act by reason
of their issuance in a transaction exempt from the registration and prospectus
delivery requirements of the Act pursuant to Section 4(2) thereof, and that they
must be held by Holder indefinitely, and that Holder must therefore bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Act or is exempted from such registration, (iii)
Holder has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of the purchase of this Note
and the Common Stock issuable upon conversion hereof and of protecting its
interests in connection therewith, (iv) Holder is able to bear the economic risk
of the purchase of this Note and the Common Stock issuable upon conversion of
this Note, and (v) Holder is an “accredited investor” as such term is defined in
Rule 501 of Regulation D promulgated under the Act.
 
8.    Miscellaneous.
 
All notices and other communications made under this Note shall be addressed to
the applicable party at the following address:
 
If to Maker:
 
Power3 Medical Technologies, Inc.
3400 Research Forest Dr., Ste B2-3
The Woodlands, Texas 77381
Attn: Ira L. Goldknopf, President
If to Holder:
 
________________
________________
________________
 

 
Notices shall, unless otherwise specified herein, be in writing and may be
delivered by hand delivery, United States mail, overnight courier service, or
facsimile or e-mail.  Notice by facsimile, hand delivery, or e-mail shall be
effective at the close of business on the day actually received, if received
during business hours on a Business Day, and otherwise shall be effective at the
close of business on the next Business Day; provided that e-mail shall not be
considered received until sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as
available, return e-mail, or other written acknowledgement).  Notice by
overnight United States mail or courier shall be effective on the next Business
Day after it was sent.  A party may change its addresses by providing notice of
same in accordance herewith.
 
-4-

--------------------------------------------------------------------------------


 
No right, power, or remedy conferred to Holder in this Note or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the fullest extent permitted by law
be cumulative and in addition to every other such right, power, or remedy.  No
course of dealing and no delay in exercising any right, power, or remedy
conferred to Holder shall operate as a waiver of or otherwise prejudice any such
right, power, or remedy.  No notice to or demand upon Maker shall entitle Maker
to similar notices or demands in the future.
 
This Note shall be governed by the laws of the State of Texas.  If any provision
in this Note is held to be unenforceable, such provision shall be severed and
the remaining provisions shall remain in full force and effect.  The provisions
of this Note may be waived or amended only in a writing signed by the party
against whom enforcement of the waiver or amendment is sought.  This Note shall
bind and inure to the benefit of Maker and Holder and their respective
successors and permitted assigns.  Neither party may assign its rights or
delegate its duties under this Note without the prior written consent of the
other party, except that Holder may assign its rights and delegate its duties
under this Note to an Affiliate without the consent of Maker.  Time is of the
essence of this Agreement.
 
HOLDER HEREBY ACKNOWLEDGES AND CERTIFIES TO MAKER THAT (A) HOLDER HAS BEEN
ADVISED BY MAKER TO SEEK THE ADVICE OF AN ATTORNEY AND AN ACCOUNTANT IN
CONNECTION WITH THIS NOTE AND (B) HOLDER HAS HAD THE OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY AND ACCOUNTANT OF HOLDER'S CHOICE IN CONNECTION WITH THIS
NOTE (INCLUDING THE RIGHTS GRANTED HEREIN).
 
THIS NOTE EMBODIES THE FINAL, ENTIRE AGREEMENT BETWEEN HOLDER AND MAKER AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF HOLDER AND MAKER.
 
* * * * *
 
 
-5-

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE TO CONVERTIBLE PROMISSORY NOTE]


IN WITNESS WHEREOF, Maker has duly executed this Convertible Promissory Note as
of the date first above written.
 

 

  POWER3 MEDICAL TECHNOLOGIES, INC.       
By: __________________________  
 
Ira L. Goldknopf, President 

 


ACCEPTED BY:

 
By: _____________________________
Name: _________________


 
 
-6-

--------------------------------------------------------------------------------



EXHIBIT A


DEFINITIONS


"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, including,
without limitation, an investment fund that is managed or sponsored by the
Person in question.
 
"Aggregate Accrued Interest" means the aggregate of any and all accrued and
unpaid interest under this Note.
 
"Amount Outstanding" means the sum of the Principal Amount and the Aggregate
Accrued Interest.
 
"Bankruptcy Event" means (a) any petition or other request for relief seeking an
arrangement, receivership, reorganization, liquidation, or similar relief under
bankruptcy or other laws for the relief of debtors that shall have been filed
against Maker or any of its properties, without Maker's consent, and such
request for relief (i) remains in effect for 30 or more days, whether or not
consecutive, or (ii) is approved by a final nonappealable order or (b) Maker
consents to or files any a petition or other request for relief of the type
described in clause (a) above seeking relief from creditors, makes any
assignment for the benefit of creditors or other arrangement with creditors, or
admits in writing its inability to pay its debts as they become due.
 
"Business Day" means a day other than a Saturday, Sunday, or any other day on
which commercial banks in Houston, Texas, are authorized or required by law to
remain closed.
 
"Control" and "Controlled" mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise, which includes customary powers of a manager of any limited liability
company or any general partner of any limited partnership or any board of
directors of any corporation.
 
"Highest Lawful Rate" means the maximum lawful interest rate that may be
contracted for, charged, or received under the laws applicable to this Note
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum lawful interest rate.
 
"Material Adverse Change" means (a) any material adverse change in the assets,
liabilities, financial condition, business, or affairs of Maker after the date
hereof or (b) a material adverse effect on Maker's ability to perform the
Obligations.
 
“Common Stock” means the Common Stock, $0.001 par value, of Maker.
 
"Obligations" means all loans to, and debts, liabilities, obligations,
covenants, and duties of, Maker to Holder or its Affiliates arising under this
Note, including interest and fees that accrue after the commencement by or
against Maker or any Affiliate thereof of any proceeding under any debtor relief
laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
 
A-1

--------------------------------------------------------------------------------


 
"Past Due Rate" means a rate per annum equal to the lesser of (a) 18% and (b)
the Highest Lawful Rate.
 
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority,
or other entity.
 
 
 
 
 
 
A-2